Title: To John Adams from the Marquis of Carmarthen, 6 July 1786
From: Carmarthen, the Marquis of
To: Adams, John


     
      Sir,
      Whitehall July 6th: 1786
     
     I have received His Majesty’s Commands to inform You, that, in order to prevent the Abuses to which the Indulgence given by the Foreign Ministers is frequently liable, by granting that Protection which their Compassion often inclines them to afford to Persons who solicit it for the sole Purpose of screening themselves from the Laws of their Country, His Majesty has instructed His Secretary of State, for the future not to give Notice to the Sheriffs of London and Middlesex to insert the Name of any of His Majesty’s Subjects in the List of those, who are to be deemed under the Protection of any Foreign Minister excepting only such Persons, as may be employed by the said Foreign Ministers in the Capacity of menial Servants.
     I am with great Truth and Regard / Sir / Your most obedient / humble Servant.
     
      Carmarthen.
     
    